DETAILED ACTION
Continued Examination under 37 CFR 1.114
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on October 15, 2021 has been entered. 	
Claims 1, 7, and 8 are amended. New claim 10 is added. Therefore, Claims 1-10 are presented for examination. Now claims 1-10 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Applicant Arguments
3.	Applicant arguments regarding the rejection of claims under 35 USC 101 are persuasive. Therefore, the rejection of the claims under 35 USC 101 are withdrawn.
4.	Applicant arguments are moot in view of modify/new ground of rejection since they are based on newly added limitations of the claims which is addressed in detail in the rejection rendered below. However, applicant arguments are persuasive in light of limitation of new claim 10 and in view of added limitations of claim 1. Therefore, claim 10 is objected to as allowable subject matter (see below).

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claims 1-3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Masahiko Mizuta U.S. 2019/0056898 hereinafter “Mizuta” Filed foreign priority Aug. 18 2017 (with the same set of claims and discloser) in view of Christoph eta l. US 2017/0078760 A1 hereinafter “Christoph” Published March 16, 2017, and further in view of Moon et al. U.S. 2015/0319132 hereinafter “Moon” published Nov. 5, 2015.

Regarding claim 1, Mizuta teaches: A device management apparatus communicably connected to a terminal device through a network, comprising a processor configured to (Mizuta, see FIG. 1 item 20 equated to applicant’s management apparatus that is communicably connected to a terminal device 50 through network 60 where in ¶¶ [0031-0034, and 0037-0038] discloses item 11 includes a CPU to process applications in server 10 embodied by one or multiple processor as servers on network 60):  
acquire, via the terminal device, first device information that is information on a specific device connected to the terminal device (Mizuta, first see ¶ [0049] that discloses user terminal and how is collecting device information and continues in ¶¶ [0050-0051] acquiring device information and continues in ¶ [0054] how every device information is unique), and license information indicating a license given to the device (Mizuta, see FIG. 2 items 100-120 along with ¶¶ [0060-0063], “The controller 21 (application AP2) constantly looks for recognizable devices 30 through the communication interface 22 … Instep Sll0, the controller 21 (application AP2) acquires the device identification information (serial number) from the new device 30 recognized in step Sl00. Note that because the  said first device information including a serial number, an IP address and usage status information of the specific device  (Mizuta, see FIG. 2 items 200-220, along with ¶ [0064], “On the server 10 side, the controller 11 (identification information manager 14) receives through the network 60 the serial number and manager code of the device 30 sent from the device management terminal 20, and stores the received serial number and manager code pair in the storage 13 (step S200)”; paragraph [0072] IP address);
refer to a memory that stores second device information to determine whether the acquired serial number and IP address of the first device information are identical to those of the second device information (Mizuta, see FIG. 2 items 200-220, along with ¶ [0064], “On the server 10 side, the controller 11 (identification information manager 14) receives through the network 60 the serial number and manager code of the device 30 sent from the device management terminal 20, and stores the received serial number and manager code pair in the storage 13 (step S200)” and continues in ¶ [0123], “In step S210, the controller 11 (identification information manager 14) compares the combinations of registered information stored in the storage 13 before step S200 with the combination of serial number and manager code stored in the storage 13 in step S200, and determines if a combination of information having the same serial number”); and
transmit, when at least one of the serial number or IP address of the first device information is different from the second device information, the license information to an authentication server to determine whether to reflect the first device information to the second device information according to an authentication result received from the authentication server (Mizuta, first see ¶ [0048] where discloses authentication server 40 and how it is functioning once the user login to the system and continues that, “The authentication server 40 does not need to be a authentication means dedicated to the system 1 according to this embodiment of the invention. In other words, the authentication server 40 may be a shared authentication means that is also used to authenticate is disclosing how each device unique serial number through application AP2 is used as a license number previously assigned, see FIG. 1 items 20, 30a, 30b, and 40 where item 40 communicate through network 60 with AP1 and network 60 communicate between AP1 and AP2 through network 70), wherein the processor is configured to: determine whether the acquired first device information is identical to the second device information based on a serial number (Mizuta, see FIG. 2 items 200-220, along with ¶ [0064], “On the server 10 side, the controller 11 (identification information manager 14) receives through the network 60 the serial number and manager code of the device 30 sent from the device management terminal 20, and stores the received serial number and manager code pair in the storage 13 (step S200)” and continues in ¶ [0123], “In step S210, the controller 11 (identification information manager 14) compares the combinations of registered information stored in the storage 13 before step S200 with the combination of serial number and manager code stored in the storage 13 in step S200, and determines if a combination of information having the same serial number”); and
reflecting the first device information to the second device information upon determining that at least one of the serial number or the IP address of the first device information is different from those of the second device information (FIG.2; stores the received serial number and manager code pair in the storage 13 (step S200)” and continues in ¶ [0123], “In step S210, the controller 11 (identification information manager 14) compares the combinations of registered information stored in the storage 13 before step S200 with the combination of serial number and manager code stored in the storage 13 in step S200, and determines if a combination of information having the same serial number” which means if combination not same they are different which addresses limitation above).
(Christoph, see FIG. 12 items 1208 through step 1212) and all steps taken in FIG 12).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mizuta with the teaching of Christoph because the use of Christoph’s idea of IP verification between devices (Christoph, see paragraph 0042) could provide Mizuta (Mizuta, see abstract) the ability to enhance security mechanism of “serial number” and “ip address” combination verification in order for distribution of the content to proper registered devices (Christoph, ¶ [0042, FIG.12, item 1212]).
Mizuta in view of Christoph do not disclose omitting a process of storing the first device information as a new entry in the memory. However Moon disclose omitting a process of storing the first device information as a new entry in the memory (Moon, ¶ [0049]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mizuta in view of Christoph with the teaching of Moon because the use of omitting storing information for multiple session when IP used in previous session in order to reduce memory space and speed up connectivity of the devices (Moon, ¶ [0049]).

Regarding claim 2, Mizuta and Christoph discloses all the limitations of claim 1. Further Mizuta teaches: wherein, when the authentication result received from the authentication server indicates that the license information is authenticated, the processor updates, in the memory, the second device information with the acquired first device information (Examiner note: as disclosed in previous claim, device information includes licenses; Mizuta, see ¶¶ [0125-0127], “the controller 11 sets a validity expiration date for the combination of previously stored information having .

Regarding claim 3, Mizuta and Christoph discloses all the limitations of claim 1. Mizuta further teaches: wherein, when the authentication result received from the authentication server indicates that the license information is not authenticated, the processor newly stores, in the memory, the acquired first device information (Examiner note: as disclosed in previous claims, device information includes licenses; Mizuta, see FIG. 8 first two rows along with ¶¶ [0143-0146], “the extracted combinations of information device information corresponding to invalid combinations of information (expired device information)”;  “the device information stored in the storage 13 relationally to serial numbers ***abc, ***def, ***ghi in combinations of valid information (however, device information that is not expired device information) is selected according to rule 1. In addition, the expired device information stored in the storage 13 corresponding to serial number ***abc in the invalid combination of information is selected according to rule 2”).

Regarding claim 6, this claim defines a system claim that corresponds to device claim 1. Therefore, claim 6 is rejected with the same rational as in the rejection of claim 1. 

Regarding claim 7, this claim defines a method claim that corresponds to device claim 1. Therefore, claim 7 is rejected with the same rational as in the rejection of claim 1. 

Regarding claim 8, this claim defines a recording medium storing claim that corresponds to device claim 1. Therefore, claim 8 is rejected with the same rational as in the rejection of claim 1. In addition, Mizuta in ¶ [0018] discloses recording medium storage that executes instructions. 

Regarding claim 9, Mizuta and Christoph disclose all the limitations of claim 1. Mizuta further teaches wherein the processor is configured to reflect the first device information to the second device information upon determining that a license ID of the license information exists in a license database provided in the authentication server (Examiner note: as disclosed in previous claims, device information includes licenses; Mizuta, see FIG. 6 along with ¶¶ [0163-0165],FIG.1 item 10; FIG.2, step S200 and FIG. 3, step s350; and paragraph 0040 where storage 13 can be server database as an example).

10.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Masahiko Mizuta U.S. 2019/0056898 hereinafter “Mizuta” Filed foreign priority Aug. 18 2017 (with the same set of claims and discloser) in view of Christoph eta l. US 2017/0078760 A1 hereinafter “Christoph” Published March 16, 2017 in view of Moon et al. U.S. 2015/0319132 hereinafter “Moon” published Nov. 5, 2015, and further in view of Hideo Asahara U.S. 2013/0132530 hereinafter “Asahara” Published May 23, 2013.

Regarding claim 4, the combination of Mizuta and Christoph disclose all the limitations of claim 1. Mizuta further teaches: displays, on a display, a screen for receiving a user operation of selecting whether to update the license information, and displays (Examiner note: as disclosed in previous claims, device information includes licenses; Mizuta, see FIG. 6 along with ¶¶ [0163-0165], “when the identification information manager 14 acquires a second combination with a manager code that differs from the manager code of a first combination (step S210 returns Yes)”; “the device information of 
Mizuta and Christoph do not explicitly discloses: on the display, an input screen for receiving an input of the license information in response to the user operation of selecting to update the license information 
However Asahara teaches: on the display, an input screen for receiving an input of the license information in response to the user operation of selecting to update the license information (Asahara, see FIG. 11 along with ¶¶ [0076- 0086], “a screen for individually installing and registering of the application. When the user selects "individual installation and registration of application" on the license management screen shown in FIG. 7, the screen transits to the individual install registration screen”; “When the user selects an article intended for installation and a device that to which the article is to be installed and selects the OK button on the individual install registration screen, an instruction according to the selection is transmitted to the device management service 310. The virtual license data managing unit 321 of the device management service 310 receives the transmitted instruction and adds a record corresponding to the article selected by the user in the virtual license data in accordance with the instruction”; “the terminal device 102 makes an update request of the basic set application to the device management service 310 according to an operation by the user”; “the basic set application updating unit 311 updates basic set application information according to the update request of the detected basic set application information (step 1402)”). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mizuta in view of Christoph IP verification in view of Moon connectivity enhancement with the teaching of Asahara because the use of Asahara’s idea (Asahara, see abstract) could provide Mizuta, Christoph and Moon (Mizuta, see abstract; Christoph, see FIG. 12 items 1208 through step 1212) and all steps taken in FIG 12; Moon, see paragraph 49) the ability to include a user input screen to select licensing 

Regarding claim 5, the combination of Mizuta, Christoph and Asahara disclose all the limitations of claim 4. Mizuta further teaches: wherein, when the processor determines that the first device information is different from the second device information, the processor acquires, via the terminal device, the license information indicating the license given to the specific device (Mizuta, see FIG. 1 items 10, 40, and 50,  ¶¶ [0098-0101], “customer code is customer identification information unique to a specific customer ( customer name), and  s issued (generated) by the controller 11 (customer identification information generator 17)”; “if when the customer name is identified in step S420 a customer code has not been issued for the customer name, a new customer code that does not match any other previously issued customer code is issued for that customer name, and the new customer code is displayed in the customer code screen”; “Knowing the customer code, the user then sets the customer code in the device management terminal 20. In other words, the user, by operating the operation receiver 25 of the device management terminal 20, inputs and sets the customer code now known as described above”, then see FIGs. 8-9).

Allowable Subject Matter
11.	Claim 10 is allowable if it incorporate the base claim it depends on and all intervening claims. Examiner suggest similar limitations of claims 10 be incorporated into claims 7 and 8 in order to expedite the prosecution and put the application in condition of allowance.
Examiner note:
12.	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sakai US 20060274371 A1 disclose information processing apparatus for computer programming and storage medium.
Ikeno et al. US 20060277446 A1 disclose centralized monitoring system and method for controlling devices.


If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, KRISTINE KINCAID can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/KHALIL NAGHDALI/Primary Examiner, Art Unit 2437